Citation Nr: 0605853	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  99-22 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for depression.  

3.  Entitlement to service connection for fainting or 
blackout spells, to include as a result of an undiagnosed 
illness.  

4.  Entitlement to service connection for night sweats, to 
include as a result of an undiagnosed illness.  

5.  Entitlement to service connection for gastrointestinal 
complaints, to include diarrhea and reflux, to include as a 
result of an undiagnosed illness.  

6.  Entitlement to service connection for joint pain, to 
include as a result of an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
March 1993, to include a period of time in Southwest Asia.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1998 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The case was later transferred to the Montgomery, 
Alabama, RO.  The case was remanded in 2001 and 2004 for 
additional evidentiary development.  The claims are before 
the Board again for further appellate consideration.  

Service connection is in effect for right shoulder and right 
hip disorders.  At the recent VA examination, the veteran 
reported that he experienced pain in these joints.  The Board 
finds that the veteran raised the issues of entitlement to 
increased evaluations for these conditions.  These matters 
are referred to the RO.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
current diagnosis of PTSD.  

2.  A chronic acquired psychiatric disability to include 
depression was not manifest in service and is not related to 
service by competent medical evidence.

3.  Competent medical evidence indicates that the veteran's 
fainting and blackout spells (actually feelings of 
vertiginous and imbalance) are the result of a hearing 
dysfunction.  

4.  There is no competent medical evidence of record of a 
current diagnosis of night sweats.  

5.  There is no competent medical evidence of record of a 
current diagnosis of a diarrhea and reflux.  A recent report 
of incontinence of stool was not manifest in service and is 
unrelated to any incident of service.  

6.  Competent medical evidence does not relate the veteran's 
arthralgia, other than the right shoulder and right hip, to 
his service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 304(f) (2005).  

2.  A chronic acquired psychiatric disability to include 
depression was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).  

3.  A disability manifested by fainting spells or blackouts 
is not the result of an undiagnosed illness for compensation 
purposes and was not otherwise incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2005).  

4.  A disability manifested by night sweats is not the result 
of an undiagnosed illness for compensation purposes and was 
not otherwise incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2005).  

5.  A gastrointestinal disability, to include diarrhea and 
reflux and incontinence of stool, is not the result of an 
undiagnosed illness for compensation purposes and was not 
otherwise incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2005).  

6.  Arthralgia is not the result of an undiagnosed illness 
for compensation purposes and was not otherwise incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

VA satisfied this duty by means of July 2003 and March 2005 
letters to the veteran, as well as by the discussions in the 
rating decisions, statement of the case (SOC), and multiple 
supplemental statements of the case (SSOCs).  By means of 
these documents, the veteran was told of the requirements to 
establish service connection, of the reasons for the denial 
of his claim, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claims.  In addition to providing the laws and 
regulations, additional documents of record, to include the 
rating decisions of record, the SOC and SSOCs have included a 
summary of the evidence, all other applicable law and 
regulations, and a discussion of the facts of the case.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the claim was initially denied prior to the 
enactment of Veterans Claims Assistance Act (VCAA), after 
passage of the VCAA, the RO sent the veteran the above 
mentioned letters both of which included the applicable laws 
and regulations.  A notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, the Board finds that any 
defect with respect to the timing of the notice requirement 
was harmless error.  After receipt of the content-complying 
letters, his claims were readjudicated based upon all the 
evidence of record as evidenced by SSOCs in September 2003 
and September 2005.  There is no indication that the 
disposition of his claims would not have been different had 
he received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).  Also see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes service medical records, 
post service private and VA treatment records, and statements 
by the veteran.  The Board finds that there are no additional 
medical records necessary to proceed to a decision in this 
case.

Of record are numerous VA examinations that address the 
etiology of the veteran's claims conditions.  Contemporaneous 
evaluations regarding each of the claims on appeal were most 
recently conducted in 2005.  Under these circumstances, the 
duty to assist doctrine does not require that the veteran be 
afforded additional medical examinations.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues of service connection and for an increased 
rating is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran contends that service connection is warranted for 
a psychiatric condition, to include PTSD and depression, and 
for fainting spells and/or blackout spells, night sweats, a 
gastrointestinal disorder, to include diarrhea and reflux, 
and for joint pain.  Other than the psychiatric disorders, 
the veteran essentially claims that these conditions are the 
result of an undiagnosed illness.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2005).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more during the presumption period. See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i) (2005).  
Effective March 1, 2002, Section 202 of the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001), amended 38 U.S.C. § 1117 to 
expand the presumptive period to September 30, 2011.  See VBA 
Fast Letter 02-04 (January 17, 2002).

Under 38 C.F.R. § 3.317(a)(2)(i), the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): (A) an undiagnosed illness; (B) a medically 
unexplained chronic multi symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.  See 38 C.F.R. § 
3.317(a)(2)(i).

Among the requirements for service connection for a 
disability due to undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis. 
38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular case being considered, service 
connection may not be provided under the specific provisions 
pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 at 
paras. 4-5 (1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  See 38 C.F.R. § 3.317(a)(1), (b).  
There must be objective signs that are perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  There must be a minimum 
of a 6-month period of chronicity.  See 38 C.F.R. § 
3.317(a)(2), (3).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the appellant's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(c).

Consideration of a veteran's claim under the regulations for 
undiagnosed illness does not preclude consideration of 
entitlement to service connection on a direct basis.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Service medical records show that the veteran was seen for 
various complaints during his service period.  Specifically, 
he was seen in March 1984 as he was feeling anxious about a 
family crisis, and he was seen in 1987 due to marital 
problems.  At no time, however, was he diagnosed with a 
psychiatric condition.  Review of these documents also 
reflects that he was seen occasionally for complaints 
associated with his feet, his upper and lower back, as well 
as for his service-connected right shoulder and right hip.  
He was not treated for fainting or blackout spells or night 
sweats.  He was seen on numerous occasions for stomach 
complaints to include diarrhea and reflux.  His complaints 
also included vomiting, stomach cramps, and nausea.  
Inservice diagnoses included gastroenteritis.  While he noted 
numerous symptoms at the time of his separation examination 
in September 1992, to include painful and swollen joints and 
abdominal and stomach pain, no chronic conditions related to 
the claims being addressed were diagnosed.  

Postservice records include documents from October 1994 at 
which time the veteran was noted to have short term memory 
loss problems.  He suffered from depression.  In December 
1994, he had multiple joint complaints and polyarthralgia was 
assessed. He was hospitalized at a VA facility for alcohol 
dependence in April 1995.  His psychiatric complaints 
continued and possible PTSD was noted in July 1995.  

Private records show that the veteran was seen for a syncope 
episode in August 1995.  He had fallen and hit his head.  A 
computerized tomography (CT) was negative.  In September 
1995, he was seen at the private facility for paranoid 
ideation.  The diagnosis was acute paranoid psychosis of new 
onset (resolved).  He was subsequently hospitalized at a VA 
facility in September 1995.  The diagnoses were major 
depressive episode and alcohol dependency.  

A VA record from September 1995 shows a diagnosis of diffuse 
arthralgia.  In October 1995, joint pain was assessed at VA.  
At the time of VA neurological evaluation in December 1995, 
the veteran reported that after he returned from service, his 
relatives noticed that he exhibited poor memory with 
absentmindedness over daily tasks and routines.  In August 
and September 1995, he experienced episodes during which he 
was unaware of his behavior, but was reportedly acting very 
bizarre.  The examiner noted that the veteran was to undergo 
additional VA psychiatric evaluation.  He was also to undergo 
additional exam for his complaints associated with numbness 
and weakness.  

At a January 1996 psychiatric evaluation, the veteran 
reported that he left the military when he was physically and 
mentally unable to do the things that he had been able to do 
before.  He noticed a change in his condition after returning 
from the Persian Gulf.  He could not run as far as he one did 
as his stamina and endurance were greatly diminished.  He 
said that he was never under direct enemy fire.  His physical 
ailments were his primary problem.  He ached all over and was 
fatigued.  He reported that he had blacked out on two 
occasions.  The examiner noted that the veteran did not 
fulfill all the criteria for a diagnosis of PTSD.  His 
symptoms appeared to be predominantly those of depression, in 
partial depression, at this time.  

VA records reflect additional psychiatric treatment in 1997 
and 1998, to include hospitalizations for major depression 
with psychosis.  It is noted that the veteran reported night 
sweats in July 1997.  

VA records from 1998 also show that the veteran had joint 
complaints, but essentially they were described as in the 
right shoulder and right hip.  

VA records reflect that the veteran incurred an anoxic brain 
injury in a motor vehicle accident in 2002.  He was 
hospitalized from October 16, 2002, through December 5, 2002.  
His history of major depressive disorder with psychotic 
features was noted, but reported as in full remission.  

Upon VA psychiatric examination in July 2003, the veteran 
stated that he was first treated for depression in 1995.  He 
had been hospitalized several times since then and had 
attempted suicide four years earlier.  He had also tried to 
shoot himself.  While he never was in combat while in Iraq, 
he felt increased anxiety and fear during the ten days that 
he was stationed at the border.  He was in charge of 
communications upon which the lives of the troops depended, 
and this was very stressful.  He was always afraid that he 
might be the next to be shot dead, and he had difficulty 
sleeping.  He found socializing with others difficult.  He 
admitted to increased startle response.  PTSD was diagnosed 
under axis I, while axis III showed secondary to the head 
injury.  

Additional service records in the claims file reflect that 
the veteran's unit was subjected to scud missile attacks.  

VA records show that in December 2004, the veteran underwent 
an electroencephalogram (EEG).  The results were negative, 
and the examiner noted that there was no evidence to support 
a diagnosis of seizure.  

When examined by VA in June 2005, it was noted that the 
veteran gave a history of being incontinent of stool for the 
past year.  He denied any diarrhea or abdominal pain or any 
bleeding within his stool.  He also described migraines and 
syncopal episodes.  When examining the veteran, the examiner 
noted that the veteran's syncopal episodes had started with 
his 2002 head injury and were related to that incident.  The 
examiner noted that the veteran's rectal tone was normal.  
The claims file had been reviewed, and it demonstrated no 
evidence of gastrointestinal complaints or incontinence while 
in service.  Thus, the examiner opined that this condition 
was not related to his military service.  

A report of the VA orthopedic examination in June 2005 
reflects that the veteran's joint complaints were essentially 
limited to his service-connected right shoulder and right hip 
conditions.  Arthralgia only of those areas was noted.  These 
results were also noted on VA examination in August 2005.  

On an August 2005 VA neurological examination, the examiner 
noted that the veteran's blackouts or fainting spells were 
secondary to the veteran feeling vertiginous and feeling off-
balanced.  These feelings resulted in his falling.  The 
examiner noted that these were not associated with loss of 
consciousness or any type of activity that might be 
associated with seizure or syncope.  This imbalance was 
likely due to his hearing dysfunction overall.  There was no 
objective evidence on exam of benign positional vertigo.  
Magnetic resonance imaging (MRI) was negative.  

When examined for digestive problems by VA, in August 2005, 
the veteran stated that he had no gastrointestinal or 
digestive problems at this time.  He denied any hernias, 
stomach complaints, digestive or abdominal problems, or night 
sweats.  

The veteran underwent VA psychiatric evaluations in July and 
August 2005 with review of the claims file.  Following 
evaluation, the July 2005 examiner made a diagnosis of 
depressive disorder.  The August 2005 report shows a 
diagnosis of cognitive disorder not otherwise specified, 
history of major depression, in remission.  The examiner 
opined that it would be speculation to express the etiology 
of this condition.  

Regarding the veteran's claim for PTSD, nights sweats, a 
gastrointestinal condition, and joint pain (other than the 
right shoulder and hip), the Board notes that a review of the 
record does not show that these conditions are currently 
diagnosed.  In fact, while PTSD symptoms have been noted and 
questionable PTSD has been recorded, numerous examinations 
have determined that this condition is not present.  Instead, 
the veteran's psychiatric condition is diagnosed primarily as 
recurrent depression.  Similarly, post service records do not 
reflect current diagnosis of night sweats, diarrhea or 
reflux, or arthralgia or joint pain of any joint other than 
those for which service connection is already in effect.  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of current hearing loss or periodic earaches, the claims must 
be denied.

The Board further notes that while the veteran has recently 
reported that he has no digestive problems, he was noted to 
have incontinence of his stools in the recent past.  Even 
assuming that this condition will return, it is noted that 
there is still no competent medical evidence which causally 
relates this finding to service which ended many, many years 
earlier.  No chronic gastrointestinal problem was noted at 
time of service separation or for many years after service.  
Additionally, an examiner opined in 2005 that this condition 
was unrelated to any incident of service.  Inasmuch as the 
evidence on file does not tend to show that the veteran has 
current PTSD, night sweats, a gastrointestinal condition, or 
joint pain which may be associated with service, the Board 
must conclude that no additional development, to include 
additional medical examination or medical opinion, is 
reasonable based upon the facts of this case.  38 U.S.C. § 
5103A(d); Hickson v. West, 12 Vet. App. 247, 253 (1999),Pond 
v. West, 12 Vet. App. 341, 346 (1999).  Consequently, the 
Board finds that, in the circumstances of this case, the 
preponderance of the evidence is against the claims of 
service connection for PTSD, night sweats, a gastrointestinal 
condition, and joint pain, and they must be denied.  As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Further, the Board also finds that there is no competent 
evidence showing that the veteran currently has these 
conditions that can be related to an undiagnosed illness in 
service.  Without evidence of a present disability, there can 
be no service connection.  Brammer, supra.

As to the claim of service connection for depression, it is 
noted that this condition was not reported during service, to 
include at the time of service separation in early 1993, and 
it was not until late1994, over a year after service 
separation, before he was treated for psychiatric symptoms 
which ultimately resulted in a diagnosis of major depression.  
Thus, service connection for depression cannot be granted 
under any of the applicable criteria.  While anxiousness was 
noted on one occasion during service that was related to a 
family crisis, no other psychiatric symptoms were recorded 
and no chronic psychiatric condition was noted, to include at 
time of separation.  See 38 C.F.R. § 3.303(b) (2005).

In addition, although a psychiatric disorder was diagnosed 
after discharge, all of the evidence does not support a 
finding of service connection for this disorder, because the 
subsequent diagnoses do not indicate that the disorder is 
related to service.  No examiner specifically found a nexus 
between the postservice depression and his military service.  
It is also noted that a VA examiner noted in 2005 that it 
would be speculation to comment on the etiology of this 
disorder.  

As to the claim for service connection for joint pain, while 
the service records do show that the veteran was seen during 
service for joint complaints and was diagnosed several years 
after service with polyarthralgia, it is noted that his 
complaints in recent years have been primarily associated 
with his service-connected right shoulder and hip.  Even 
assuming that he currently has arthralgia of other joints, 
this condition was not noted during service or for several 
years thereafter.  Thus, it cannot be found based on the 
applicable criteria that this condition is associated with 
service.  

As to each of the claims on appeal, the veteran's contentions 
as to etiology have been considered.  It is noted that he is 
competent as a lay person to report on that which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, there is no evidence of record that the 
veteran has specialized medical knowledge to be competent to 
offer medical opinion as to cause or etiology of the claimed 
disabilities.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
And there is no competent evidence causally relating any 
currently diagnosed disability (depression and joint 
pain/arthralgia) to any incident of service, or competent 
evidence showing a medical diagnosis of such while in 
service.  So absent this type of medical nexus evidence, the 
claims for service connection for must be denied because the 
preponderance of the evidence is unfavorable, meaning the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
5107(b); Gilbert, supra.


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for depression is denied.  

Entitlement to service connection for fainting or blackout 
spells, to include as a result of an undiagnosed illness, is 
denied.  

Entitlement to service connection for night sweats, to 
include as a result of an undiagnosed illness, is denied.  

Entitlement to service connection for gastrointestinal 
complaints, to include as a result of an undiagnosed illness, 
is denied.  

Entitlement to service connection for joint pain, to include 
as a result of an undiagnosed illness, is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


